BBIGKELL, C. J.
1. It was the province of the court, under the statute (Code of 1876, § 4874), to determine the number of persons who should be summoned in addition to *94the jurors regulárly summoned, from whom a jury would be selected for the trial of the appellant. The power of the court-is limited — not less than fifty, nor more than one hundred persons, including the regular jurors, maybe ordered to be summoned. Within this limit, it is in the discretion of the court to order the summoning of any number which will, answer the purposes of a fair administration of justice. Williams v. State, 48 Ala. 85. It is not the right of the defendant to require that any particular number should be ordered.
2. It is not shown by the record whether Shelby, one of the original venire, was present or absent on the day of the term when the grand jury was organized: or why, if present, he was not of the jury. All reasonable presumptions must be indulged to support the judgment of the court below, and it is fair to .presume that he was excused, or was found not to possess the requisite qualifications on examination by the court before the jury was organized. In either event, the jury not being reduced to a less number than fifteen, there could be no summoning of additional persons from whom to select a jury.—Code of 1876, §§ 4754-4760.
3. An attorney of the court, at the request of the solicitor, attended the grand jury, while they were investigating the accusation against the appellant, without the permission of the court, and without having been sworn. His only participation in'the proceedings before the jury was to examine the witnesses, or rather aid in their examination. Upon this ground, the appellant moved to quash the indictment, and also pleaded the facts in abatement of it. One of the duties the statute imposes on the solicitor is, “ to attend on the grand juries, advise them in relation to matters of law, and examine and swear witnesses before that body.”—Code of 1876, § 772. He is forbidden, however, to be present when the jury are expressing their opinions or giving their votes. Code of 1876; § 4775. It is the policy of the law, that the preliminary inquiry as to the guilt or innocence of persons charged with offenses against the criminal law, should be conducted in secrecy. It is in pursuit of this policy that the jurors are each sworn, “the State’s counsel, your feilows, and your own, you shall keep secret.” Many are the reasons assigned for this secrecy, so variant from the publicity which must generally attend judicial proceedings. One is, that if the proceedings were public, parties charged before the jury would be informed, and afforded the opportunity to escape before the deliberations of the jury were complete, and process for their arrest could be issued. Another reason is, that there shall be the largest freedom of discussion and de*95liberation by the jury, which could not well be secured, if the proceedings were not secret, and all disclosure of the counsels of the jury prohibited. It is the protection of the jury iú the freedom of discussion and deliberation, the statute contemplates in excluding the presence of the solicitor, though a sworn public officer, while they are giving expression to their opinions, or casting their votes. It is not consistent with the theory of the proceedings and privileges of the grand jury, that one bearing no official relation, bound by no oath, should, on the request, or merely by the authority of the solicitor, be permitted to appear before them. The office, of solicitor is a public trust, and its duties are incapable of delegation; and that the person introduced into the grand jury room is styled his deputy, or his clerk, cannot cure the wrong of the introduction, li it did not appear affirmatively that Clark did no more than examine witnesses — if it appeared that he counseled the finding of the bill against the appellant, or expressed any opinion favorable to its finding, we should be inclined to the opinion the motion to quash the indictment ought to have prevailed.—State v. Addison, 2 So. Car. (new series) 356. But it appearing that he gave the jury no counsel, expressed to them no opinion unfavorable to the appellant, did no act affecting their deliberations, the appellant has suffered no injury from his presence in the jury room, and has no greater reason to complain of it, than any other citizen. It is not doubted that the solicitor was actuated only by pure motives, and considerations of promoting the administration of justice, in procuring the aid and assistance of Clark. But it would be an evil precedent, which could be employed to destroy the freedom of the deliberations and the secrecy of the proceedings of the grand jury, if we were to pronounce that he could delegate the duty of attending the jury, which the law confers on him because he is a sworn public officer.
We find no error in the record, and the judgment must be affirmed.